                                           Case 5:20-cv-01901-BLF Document 13 Filed 09/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SALVADOR ROLAND CHAVEZ SOL,
                                  11                                                    Case No. 20-01901 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13
                                         SAN FRANCISCO COUNTY JAIL
                                  14
                                         FACILITY,
                                  15                       Defendant.
                                  16

                                  17

                                  18            The Court has dismissed the amended complaint for failure to state a claim upon
                                  19   which relief may be granted. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _September 30, 2020______                 ________________________
                                  22                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  23

                                  24

                                  25
                                       Judgment
                                       PRO-SE\BLF\CR.20\01901Chavez-Sol_judgment
                                  26

                                  27

                                  28
